Hart, J. Appellants prosecute this appeal to reverse a judgment of the circuit court in the matter of the creation of -School District No. 33 in White County, Arkansas. The 'County ¡court in creating the district took away from Bradford .Single -School District -a part of its territory -and used it in the formation of District No. 33. We have heretofore held that the county court has no power to 'dismentber a single school district by taking away a part of its territory and adding it to or forming a common school district with it and other territory. Cotter Special School District No. 50 v. District No. 53, 111 Ark. 79. See, also, Crow v. Special School District No. 2, 102 Ark. 401, where we held that territory once organized and established into a rural special school district, under act of May 31, 1909, * as amended by act of April 7,1911, † can not be cut off and included within another rural special school district. It follows that the judgment must be reversed; and the petition of appellees will be dismissed.   Act 321, Acts 1909.    Act 169, Acts 1911.-(Rep.)